          Case 1:20-cv-01511-TNM Document 12 Filed 06/29/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                          )
 J.B.B.C., A MINOR CHILD, by and through his              )
 father and Next Friend, Carlos Emilio Barrera            )
 Rodriguez,                                               )
                                                          )
                                                          )
 Plaintiff,                                               )
                                                          ) No. 20-cv-01509-CJN
 v.                                                       )
                                                          )
 CHAD F. WOLF, Acting Secretary of Homeland               )
 Security, in his official capacity, et al.,              )
                                                          )
                                                          )
 Defendants.                                              )
                                                          )



                                                          )
 G.Y.J.P., A MINOR CHILD, by and through her              )
 mother and Next Friend, M.R.P.S.,                        )
                                                          )
                                                          )
 Plaintiff,                                               )
                                                          )
 v.                                                       ) No. 20-cv-01511-TNM
                                                          )
 CHAD F. WOLF, Acting Secretary of Homeland               )
 Security, in his official capacity, et al.,              )
                                                          )
                                                          )
 Defendants.                                              )
                                                          )
                                                          )


                     SUPPLEMENT TO NOTICE OF RELATED CASE

        Plaintiffs in the above-captioned cases hereby notify this Court of developments in the

low-numbered case, J.B.B.C. v. Wolf, No. 20-cv-01509-CJN, which is currently pending before

Judge Carl J. Nichols. See G.Y.J.P. ECF Nos. 7, 8. Plaintiff G.Y.J.P. intends to move for an

expedited summary judgment briefing schedule, or, in the alternative, for a preliminary

injunction. Because this case should be related to J.B.B.C. v. Wolf pursuant to LCvR 40.5(a)(3),
                                                1
          Case 1:20-cv-01511-TNM Document 12 Filed 06/29/20 Page 2 of 5




Plaintiff G.Y.J.P. requests that this case be transferred to Judge Nichols for consideration of her

upcoming motion.

        Plaintiffs contacted Defendants for their position. Defendants oppose the request to

transfer G.Y.J.P. v. Wolf to Judge Nichols as a related case to J.B.B.C. v. Wolf. Defendants

believe that the standard for “related cases” is not met, and that J.B.B.C. v. Wolf is moot. As set

forth below, Plaintiffs believe the related case standard is met here, and that J.B.B.C. is not moot

at this juncture.

        As Plaintiffs previously informed the Court, J.B.B.C. and G.Y.J.P. were both filed on

June 9, 2020. J.B.B.C. is the low-numbered case. Both cases are brought on behalf of

unaccompanied migrant children who are subject to Defendants’ new Title 42 Process, which

purports to authorize their deportation from the United States under a system that bypasses any

of the government’s existing statutory deportation authorities and protections. Defendants are

identical in both cases. Plaintiffs in both cases are represented by largely the same counsel, and

raise the same legal claims.

        The plaintiff in J.B.B.C. filed a Motion for Stay of Removal and Temporary Restraining

Order with his complaint. Judge Nichols held an initial hearing on J.B.B.C.’s Motion on June

10, 2020, and temporarily stayed his deportation to allow the parties to brief his Motion.

J.B.B.C.’s TRO motion was fully briefed as of Monday, June 22, 2020, with a collective total of

over 80 pages of briefing, principally regarding the legal merits of the claims, and accompanying

evidence from both sides. Amici also filed briefs in support of Plaintiff.

        On Wednesday, June 24, 2020, Judge Nichols held oral argument on Plaintiff’s Motion.

After hearing from both sides, Judge Nichols issued an oral decision from the bench, granting

J.B.B.C.’s request for a stay of deportation pending final decision on the merits. See J.B.B.C.



                                                 2
           Case 1:20-cv-01511-TNM Document 12 Filed 06/29/20 Page 3 of 5




ECF No. 39. Among other findings, Judge Nichols determined that J.B.B.C. had shown a

likelihood of success on the merits of his claims that 42 U.S.C. § 265 did not authorize

Defendants to bypass the statutory deportation procedures in Title 8 that apply to unaccompanied

children and asylum seekers. Judge Nichols then informed the parties that he wished to proceed

on an expedited basis to final judgment, and directed the parties to propose a joint schedule for

production of the administrative record and summary judgment motions by Monday, June 29,

2020.

        While the parties in J.B.B.C. were negotiating the schedule, Defendants informed

Plaintiff on Sunday, June 28, 2020, that they intended to transfer J.B.B.C. to the custody of the

Office of Refugee Resettlement (“ORR”) rather than pursue his deportation under the Title 42

Process.

        In the meantime, G.Y.J.P. is in El Salvador after having been returned pursuant to the

Title 42 Process. She is in hiding from those who persecuted her before she first attempted to

journey to the United States. She wishes to proceed with her case in an expeditious fashion.

        Given that both cases raise identical legal claims regarding why the Title 42 process is

unlawful, that Defendants are identical in both cases with near-identical counsel for Plaintiffs,

and the substantial briefing and consideration of the legal merits that has already occurred in

J.B.B.C., Plaintiff G.Y.J.P. believes that it would best promote the interests of judicial economy

to transfer this case to Judge Nichols pursuant to LCvR 40.5(a)(3) for further proceedings. See,

e.g., Autumn Journey Hospice, Inc. v. Sebelius, 753 F. Supp. 2d 135, 140 (D.D.C. 2010)

(deeming cases related where different plaintiffs challenged regulation on “identical” grounds,

and there was “substantial overlap in both the factual underpinning and the legal matters in

dispute” in the cases); Medford v. D.C., 691 F. Supp. 1473, 1475 (D.D.C. 1988) (deeming cases



                                                 3
         Case 1:20-cv-01511-TNM Document 12 Filed 06/29/20 Page 4 of 5




related because fact that “identical legal issues are involved in all three cases greatly outweighs

any argument for splitting these cases up based on trivial factual variances between each

handicapped child’s experience with the bureaucracy”). She respectfully asks that the Court

transfer her case expeditiously to permit her to seek relief from the Court, either through

accelerated summary judgment proceedings or consideration of a motion for preliminary

injunction.

Dated: June 29, 2020                               Respectfully submitted,


                                                      /s/ Celso J .Perez_____________________
 Stephen B. Kang**                                    Celso J. Perez (D.C. Bar No. 1034959)
 Cody Wofsy**                                         Lee Gelernt**
 Morgan Russell**                                     Daniel A. Galindo**
 Adrienne Harrold**                                   American Civil Liberties Union Foundation,
 American Civil Liberties Union Foundation,           Immigrants’ Rights Project
 Immigrants’ Rights Project                           125 Broad Street, 18th Floor
 39 Drumm Street                                      New York, NY 10004
 San Francisco, CA 94111                              Tel: (212) 549-2600
 Tel: (415) 343-0770
                                                      Robert Silverman**
 Andre Segura                                         Oxfam America
 Kathryn Huddleston                                   Boston, MA 02115, Suite 500
 Rochelle Garza                                       Tel: (617) 482-1211
 Brantley Shaw Drake
 American Civil Liberties Union Foundation            Scott Michelman (D.C. Bar No. 1006945)
 of Texas, Inc.                                       Arthur B. Spitzer (D.C. Bar No. 235960)
 5225 Katy Freeway, Suite 350                         American Civil Liberties Union Foundation of
 Houston, Texas 77007                                 the District of Columbia
 Tel. (713) 942-8146                                  915 15th Street NW, Second Floor
                                                      Washington, D.C. 20005
 Jamie Crook (D.C. Bar No. 1002504)                   Tel: (202) 457-0800
 Blaine Bookey
 Karen Musalo                                         Attorneys for Plaintiffs
 Center for Gender & Refugee Studies                  *Admitted pro hac vice
 200 McAllister St.                                   **Pro hac vice application forthcoming
 San Francisco, CA 94102
 Tel: (415) 565-4877




                                                  4
         Case 1:20-cv-01511-TNM Document 12 Filed 06/29/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel for Defendants in J.B.B.C. are registered CM/ECF users,

and service will be accomplished by the CM/ECF system. I will cause a copy of this document

to be served on Defendants in G.Y.J.P.


                                                             By: /s/ Celso J. Perez
                                                             Celso J. Perez




                                                5
